                                                             James E. Torgerson (Bar No. 8509120)
                                                             STOEL RIVES LLP
                                                             510 L Street, Suite 500
                                                             Anchorage, AK 99501
                                                             Telephone: 907.277.1900
                                                             jim.torgerson@stoel.com

                                                             Attorneys for Respondent 3M Company



                                                                                      UNITED STATES DISTRICT COURT
                                                                                       FOR THE DISTRICT OF ALASKA

                                                             UNITED STATES OF AMERICA,                          Case No.: 3:20-mc-00017-TMB
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                                Petitioner,

                                                                    v.
STOEL RIVES LLP




                                                             3M COMPANY,

                                                                                              Respondent.

                                                                               MOTION TO TRANSFER UNDER RULE 45(F)

                                                                   3M Company respectfully moves that this Court transfer the United States’ motion

                                                            to quash the subpoena served on its employee, Rosemarie Rotunno (“LTC Rotunno”), to

                                                            the issuing court in the Northern District of Florida.

                                                                                                 BACKGROUND

                                                                   3M issued a subpoena to LTC Rotunno in connection with In re 3M Combat Arms

                                                            Earplugs Products Liability Litigation, Case No. 3:19-md-2885, a multi-district litigation

                                                            involving over 200,000 plaintiffs that has been pending before Judge Rodgers in the

                                                            Northern District of Florida for nearly a year and a half. The plaintiffs in the MDL allege
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                    1


                                                                     Case 3:20-mc-00017-TMB Document 5 Filed 09/09/20 Page 1 of 7
                                                            that the dual-ended Combat Arms earplug, which was developed in part by a company later

                                                            acquired by 3M, caused them to develop hearing loss and tinnitus. The vast majority of

                                                            the plaintiffs are former servicemembers who used the Combat Arms during their military

                                                            service.

                                                                     The Court and parties have selected 24 plaintiffs, all former members of the Army,

                                                            for bellwether trials scheduled to begin in April 2021. Many of the fact witnesses in the

                                                            bellwether cases are currently employees of the federal government—principally

                                                            physicians and audiologists who have treated the plaintiffs and current soldiers and officers
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            who knew the plaintiffs during their service. 3M recently issued nine subpoenas to current
STOEL RIVES LLP




                                                            federal employees (and will soon issue more) in connection with the first group of six

                                                            bellwether plaintiffs. One of those subpoenas went to LTC Rotunno, an audiologist who

                                                            administered a hearing test to bellwether plaintiff Vernon Rowe in December 2008. The

                                                            United States filed its motion to quash the subpoena in this Court on September 4, 2020.

                                                                                                   ARGUMENT

                                                                     Rule 45(f) permits the court where compliance is required to transfer a subpoena-

                                                            related motion to the issuing court “if the court finds exceptional circumstances.” In

                                                            deciding whether to transfer a motion, “the prime concern should be avoiding burdens on

                                                            local nonparties subject to subpoenas.” 1 In some cases, however, “transfer may be

                                                            warranted in order to avoid disrupting the issuing court’s management of the underlying


                                                            1
                                                                FED. R. CIV. P. 45(f) advisory committee’s note (2013 amendments).
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                   2


                                                                       Case 3:20-mc-00017-TMB Document 5 Filed 09/09/20 Page 2 of 7
                                                            litigation,” such as when “the same issues are likely to arise in discovery in many districts.”

                                                            When the interest in sound management “outweigh[s] the interests of the nonparty served

                                                            with the subpoena in obtaining local resolution of the motion,” the motion to transfer

                                                            should be granted. 2

                                                                      Here, the balance of interests weighs in favor of transfer. The United States is

                                                            contesting this subpoena on behalf of LTC Rotunno, and the federal government has no

                                                            interest in local resolution of its motion to quash. The United States is just as much at

                                                            home in the Northern District of Florida as in the District of Alaska, and it is equally
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            capable of contesting 3M’s subpoena in either court. 3
STOEL RIVES LLP




                                                                      The United States’ nonexistent interest in “local” resolution of its motion to quash

                                                            does not “outweigh” the significant administrative benefits of transfer. 4 There is a near

                                                            certainty that “the same issues” presented by this motion “are likely to arise in discovery

                                                            in many districts. 5 As already discussed, 3M will soon have issued over 10 subpoenas to

                                                            current federal employees located across the country in connection with the first group of

                                                            bellwether cases, and it will issue a similar number of subpoenas in connection with the




                                                            2
                                                                Id.
                                                            3
                                                             See Duck v. SEC, 317 F.R.D. 321, 326 (D.D.C. 2016) (granting motion to transfer under
                                                            Rule 45(f) in part because the Securities and Exchange Commission “fail[ed] to identify
                                                            any burden”).
                                                            4
                                                                FED. R. CIV. P. 45(f) advisory committee’s note (2013 amendments).
                                                            5
                                                                Id.
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                     3


                                                                        Case 3:20-mc-00017-TMB Document 5 Filed 09/09/20 Page 3 of 7
                                                            three groups to follow. On September 2, the United States moved to quash another

                                                            subpoena served on Angela Gray, an audiologist who works for the Department of Defense,

                                                            in the Middle District of Alabama. (Ex. A.) And, on September 2, the Department of

                                                            Defense filed in the Middle District of Florida a motion to quash a subpoena served on

                                                            Leslie Schulman, another audiologist. (Ex. B). There is every reason to suspect that more

                                                            motions to quash are forthcoming. These motions will involve very similar arguments over

                                                            the sufficiency of already produced medical records and the burden that depositions impose

                                                            on government employees. It would be a needless waste of resources for dozens of federal
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            courts across the country to become familiar with the facts of this litigation when Judge
STOEL RIVES LLP




                                                            Rodgers could readily and consistently resolve the motions herself.

                                                                     Piecemeal resolution of the government’s motions to quash would also undermine

                                                            the statutory role of the MDL court and threaten the integrity of the bellwether process.

                                                            The purpose of forming an MDL is to allow a single judge to conduct “consolidated pretrial

                                                            proceedings” for a group of cases involving common questions of fact. 6 Scattering these

                                                            important discovery disputes across the country would conflict with that purpose,

                                                            sacrificing the efficiency of consolidated MDL proceedings for no gain. Accordingly,

                                                            district courts have repeatedly held that “the MDL status of the underlying litigation is




                                                            6
                                                                28 U.S.C. § 1407(a).
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                  4


                                                                       Case 3:20-mc-00017-TMB Document 5 Filed 09/09/20 Page 4 of 7
                                                            surely an ‘exceptional circumstance’ that weighs strongly in favor of transfer to the Issuing

                                                            Court under Rule 45(f).” 7

                                                                     The MDL status of the underlying litigation is a particularly important factor in this

                                                            case, where Judge Rodgers has overseen the parties’ discovery requests to the federal

                                                            government since the beginning of the MDL, and has set up centralized procedures for the

                                                            parties to follow. In May 2019, representatives of the Department of Defense and

                                                            Department of Justice gave an on-the-record presentation to Judge Rodgers and the parties

                                                            on the Touhy regulations that govern the response of federal agencies to civil subpoenas
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            and other discovery requests. 8 Judge Rodgers also appointed Special Master Judge David
STOEL RIVES LLP




                                                            Herndon (ret.) to coordinate government discovery issues. 9




                                                            7
                                                              In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d 372, 378 (D.D.C. 2017)
                                                            (emphasis added); see also Mylan, Inc. v. Analysis Grp., 2018 WL 1204183, at *1 (D.
                                                            Mass. April 20, 2018); Visionworks of Am., Inc. v. Johnson & Johnson Vision Care, Inc.,
                                                            2017 WL 1611915, at *2 (W.D. Tex. April 27, 2017); In re Niaspan Antitrust Litig., 2015
                                                            WL 3407543, at *1 (D. Md. May 26, 2015) (“[W]here the underlying action is a
                                                            multidistrict litigation, transfer may be warranted to avoid piecemeal rulings by different
                                                            judges, reaching different conclusions, in resolving identical disputes.”).
                                                            8
                                                                (Ex. C.)
                                                            9
                                                              (See Ex. D (“More specifically, the Special Master will help facilitate and manage
                                                            discovery from the United States Department of Defense and Department of Justice. As
                                                            part of his duties, the Special Master is entitled to interact with the parties and federal
                                                            government officials to explore ways to manage and expedite discovery from the United
                                                            States that is reasonably necessary and relevant to the claims and defenses of the parties in
                                                            this case, and to report to the Court and/or the parties ex parte regarding the status of such
                                                            efforts.”)).
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                     5


                                                                       Case 3:20-mc-00017-TMB Document 5 Filed 09/09/20 Page 5 of 7
                                                                     Indeed, 3M and the United States have already spent months litigating a discovery

                                                            dispute before Judge Rodgers and Magistrate Judge Gary Jones, which culminated in

                                                            orders from Judge Rodgers that the parties should serve subpoenas on the government, in

                                                            addition to administrative Touhy requests. 10 The government’s motion to quash 3M’s

                                                            subpoena, therefore, arises directly from an order that Judge Rodgers entered just over two

                                                            weeks ago.

                                                                     Taking bellwether discovery out of Judge Rodgers’ hands would also render her

                                                            carefully constructed bellwether schedule unworkable. Judge Rodgers has divided the 24
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            bellwether plaintiffs into four trial groups, with a staggered schedule for fact discovery,
STOEL RIVES LLP




                                                            and with the first bellwether trial beginning in April 2021. If different courts have

                                                            responsibility for resolving the governments’ motions to quash, it will be difficult if not

                                                            impossible to keep the cases moving on a uniform timeline. A single bellwether case could

                                                            involve subpoenas to government employees in three or four states, meaning three or four

                                                            different courts might have to resolve motions to quash before fact discovery could close.

                                                            Only Judge Rodgers is aware of the complicated and fast-moving schedule in this litigation,

                                                            and only she can resolve the government’s motions to quash in a manner consistent with

                                                            the requirements of that schedule. 11



                                                            10
                                                                 (Exs. E-G).
                                                            11
                                                              3M notes that FED. R. CIV. P. 45(f) advisory committee’s note (2013 amendments)
                                                            provides for judges facing subpoena issues in cases filed in another district to consult with
                                                            the judge in the issuing court about those issues. “Judges in compliance districts may find
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                    6


                                                                       Case 3:20-mc-00017-TMB Document 5 Filed 09/09/20 Page 6 of 7
                                                                                                 CONCLUSION

                                                                     For the foregoing reasons, 3M respectfully requests that this Court transfer the

                                                            United States’ motion to quash the subpoena served on LTC Rosemarie Rotunno to the

                                                            court of Judge Rodgers in the Northern District of Florida.

                                                             DATED: September 9, 2020                STOEL RIVES LLP


                                                                                                     By:/s/ James E. Torgerson
                                                                                                        James E. Torgerson (Bar No. 8509120)

                                                                                                     Attorneys for Respondent 3M Company
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                         CERTIFICATE OF SERVICE
STOEL RIVES LLP




                                                                   I hereby certify that on September 9, 2020, I filed a true and correct copy of the
                                                            foregoing document with the Clerk of the Court for the United States District Court,
                                                            District of Alaska by using the CM/ECF system. Participants in this Case No. 3:20-mc-
                                                            00017-TMB who are registered CM/ECF users, and who are listed below, will be served
                                                            by the CM/ECF system.

                                                             Steven E. Skrocki
                                                             U.S. Attorney’s Office
                                                             222 West 7th Ave., Room 253 #9
                                                             Anchorage, AK 99513
                                                             steven.skrocki@usdoj.gov

                                                             Attorneys for Petitioner United States of
                                                             America

                                                            /s/ James E. Torgerson
                                                            James E. Torgerson
                                                            102993150.1 0027496-00138


                                                            it helpful to consult with the judge in the issuing court presiding over the underlying case
                                                            while addressing subpoena-related motions.”.
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                   7


                                                                        Case 3:20-mc-00017-TMB Document 5 Filed 09/09/20 Page 7 of 7
